             Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 1 of 10                                               FILED
                                                                                                                 2021 Apr-22 PM 12:16
                                                                                                                 U.S. DISTRICT COURT
                                                                                                                     N.D. OF ALABAMA


                                UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION
 PAUL McANALLY, et al.,                                    }
                                                           }
             Plaintiffs,                                   }
                                                           }
 v.                                                        }     Case No.: 2:19-cv-02033-RDP
                                                           }
 ALABAMA PLUMBING                                          }
 CONTRACTOR, et al,                                        }
                                                           }
             Defendants.                                   }


                              MEMORANDUM OPINION AND ORDER

         This case is before the court on Plaintiffs’ Motion for Summary Judgement. (Doc. # 74).

Plaintiffs seek judgment against Alabama Plumbing Contractor, LLC and Brent Vacarella as to

liability on their minimum wage and overtime claims under the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”). The Motion has been fully briefed. (Docs. # 85, 90).

I.       Background1

         Plaintiffs all worked for Alabama Plumbing Contractor LLC (“APC”) as licensed plumbers

or as plumber’s assistants/apprentices. (Doc. # 69 at 3). Brent Vacarella owns 49% of APC and is

responsible for paying APC’s employees. (Doc. # 74-1 at 14).2 APC provides plumbing services

at commercial jobsites. (Docs. 66-1 at ¶ 2; # 89-1 at 9-11; # 89-2 at 9-10; # 89-3 at 9-10). “All of

the work [plumbers performed] for Alabama Plumbing took place at the job site where the



         1  The facts set out in this opinion are gleaned from the parties’ submissions and the court’s own examination
of the evidentiary record. All reasonable doubts about the facts have been resolved in favor of the non-moving party.
See Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002). These are the “facts” for
summary judgment purposes only. They may not be the actual facts that could be established through live testimony
at trial. See Cox v. Adm’r U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400 (11th Cir. 1994).
         2
        Where the court cites to a deposition, the page reference is to the deposition page number rather than the
CM/ECF page number.
         Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 2 of 10




plumbing work was being done.” (Doc. # 89-1 at 13). APC has a shop located in Shelby County,

Alabama, where it keeps company-owned trucks and some parts and supplies. (Docs. # 74-1 at 36,

37, 42; # 76-1 – 76-6; # 79-4 at 13-14).

       Plaintiffs have testified that they were instructed by Vacarella to report to APC’s shop in

the mornings to, among other things, receive job assignments and instructions; gather supplies and

parts; and load or hook up heavy equipment and machinery needed that day to perform their job.

(Docs. # # 76-1 – 76-6). Plumbing supply vendors also frequently provided coffee and biscuits to

APC employees at the shop in the morning. (Doc. # 66-1 at 6).

       Vacarella has presented evidence in his sworn declaration that no plumber was required to

appear at the shop in the morning. (Doc. # 66-1 at 5-7). Job instructions were communicated to

plumbers in person at jobsites for subsequent days’ work and by telephone and/or text. (Doc. # 66-

1 at 5-7). Approximately half of APC’s plumbers and assistants drove their own vehicles directly

from their homes to the jobsites and back. (Doc. # 66-1 at 5-7).

       Certain employees drove the APC trucks from the APC shop to the jobsites. (Id.). Vacarella

testified that he provided the trucks as a convenience, and that APC paid for the gas used in driving

the trucks. (Doc. # 66-1 at 5-7). If APC’s trucks were used for transportation, Vacarella required

the trucks to be brought back to the shop because APC had more insurance coverage if the

company trucks were kept there. (Doc. # 74-1 at 31). Employees could only take the trucks home

if they obtained permission. (Doc. # 74-1 at 44-46).

       Some tools were furnished and kept on APC’s trucks. (Doc. # 89-4 at 19-21). However,

employees also brought their own tools and stored them either on the trucks or at the jobsite. (Doc.

# 89-4 at 19-21). The vast majority of supplies were delivered to the jobsite by plumbing supply




                                                 2
         Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 3 of 10




companies or a supervisory employee. (Doc. # 66-1 at 2-3). Plumbers could also order supplies for

delivery to the jobsites. (Doc. # 89-2 at 16-18).

       APC did not pay employees for the time spent driving the APC trucks to the jobsites in the

Birmingham, Alabama area. (Docs. # # 76-1 – 76-6; # 74-1 at 42). Vacarella also did not pay

employees for putting gas in the trucks while travelling to the jobsites, or for picking up supplies

on the way. (Doc. # 74-1 at 39, 78; # 75-1; # 78-1; # 78-2). Vacarella testified that he did pay for

travel to jobsites that were out of town, or not in the Birmingham area. (Doc. # 74-1 at 33).

       Vacarella further testified that:

   •   the plumbers’ and assistants’ “[t]ime does NOT start at the shop. It starts on the job site. I
       hire commercial plumbers to do commercial plumbing on a commercial job site.”

   •   he “told them that they were not to record their time for when they would report to the shop
       in the morning” and “that’s always been the policy of Alabama Plumbing company.”

   •   plumbers are expected to be on the job site by 7 am and work hours are from 7 am until
       3:30 pm.

   •   “The job sites start at 7:00 and end at 3:30. It has never changed. I have -- I can’t change
       that. That’s what my contract reads. The jobs start at 7:00 to 3:30. That’s when [the
       plumbers and assistants] are expected to be there.”

(Doc. # 74-1 at 15-16, 35-36). In October 2019, Vacarella sent a text to APC employees stating:

       Guy (sic) wanted to make sure everyone is aware and not confused. Time starts when you
       get to the job. Not when you get to the shop. I have been told that Greg has told someone
       and we all think that time starts when you get to the shop. Let me know if you are confused
       but I have said repeatedly that time starts at the job. Let me know if your (sic) confused on
       this
       Let’s all just meet Monday and try and get this strait (sic) one(sic) and for all it HAS
       NEVER CHANGED but let’s all make it work for everyone not trying to cheat anyone
       with time.
(Doc. # 77-1).

       There is record evidence that, on Jason Kirby’s first day, he recorded that he had worked

nine and one-half hours, but was only paid for nine hours. (Doc. # 76-5). The next day, Kirby


                                                    3
        Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 4 of 10




recorded twelve and one-half hours of time, but APC only paid him for twelve hours. (Doc. # 76-

5). On most days, Kirby rode his motorcycle from his home to the jobsite. (Doc. # 89-4 at 18-19).

       Prior to December 2019, when the first FLSA lawsuit was filed against APC by Matthew

Tackett, Vacarella “[did]n’t know anything about the Fair Labor Standards Act.” (Doc. # 74-1 at

59). Nor had he consulted a lawyer to determine whether his pay practices were in compliance

with federal law. (Doc. # 74-1 at 59-60).

       Shortly after becoming aware of the Tackett lawsuit, Vacarella texted employees the

following message: “Hey just wanted to check to make sure you knew you could drive the truck

strait to the job site and not have to stop by the office.” (Doc. # 79-2). Thereafter, in February

2020, Vacarella sent another text to employees about hours:

       guys we need to make sure everyone understands the working hours. If you drive
       the truck home there is no need to come to the office and you are required to be at
       the job site at 7:00 and leave at 3:30. During this time you are allowed a 30 min.
       lunch, not 45 or [an] hour. If you need material order it and have it delivered to the
       job or get this during work hours. I’m looking at time sheets and I know y’all
       understand this but are taking advantage of Alabama plumbing. If you keep the
       truck at the office YOUR TIME WILL START AND STOP WHEN YOU LEAVE
       AND GET HERE. After today if I find time sheets incorrect and employees billing
       for [non-]work hours you will be terminated. Please refer to your employee hand
       [book] or ask if you have any questions. Please text me separately if [you’re] still
       confused

                 Brent

(Doc. # 78-5).

       Plaintiffs have not identified for the court any Rule 56 evidence showing that any of them

were paid less than minimum wage per hour worked. Nor have Plaintiffs identified any Rule 56

evidence that any of them were paid less than one and one half times their regular hourly rate for

any hours over forty worked in any workweek. (Docs. # 85, 91).




                                                 4
         Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 5 of 10




II.    Summary Judgment Standard

       Under Federal Rule of Civil Procedure 56(c), summary judgment is appropriate where “the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); see Fed. R. Civ. P. 56(c). The moving party must show the court that there is a basis for

granting summary judgment, as well as point to the evidence contained in the pleadings that

demonstrates an absence of a genuine issue of material fact. Celotex Corp., 477 U.S. at 323. When

the movant has met its burden, Rule 56 requires the non-moving party to highlight specific facts

beyond the pleadings (such as affidavits, depositions, interrogatory answers, or admissions on file)

that show a genuine issue for trial. See Id. at 324.

       The method used by the party moving for summary judgment to discharge its initial burden

depends on whether that party bears the burden of proof on the issue at trial. See Fitzpatrick v. City

of Atlanta, 2 F.3d 1112, 1115-17 (11th Cir. 1993) (citing U.S. v. Four Parcels of Real Property,

941 F.2d 1428 (11th Cir.1991) (en banc). If the moving party bears the burden of proof at trial,

then it can meet its burden on summary judgment only by presenting positive evidence that

demonstrates the absence of a genuine issue of material fact; i.e., facts that would entitle it to a

directed verdict if not controverted at trial. Fitzpatrick, 2 F.3d at 1115. Once the moving party

makes such a showing, the burden shifts to the nonmoving party to produce significant, probative

evidence demonstrating a genuine issue for trial.

       In making a determination as to which facts are material, a court is guided by substantive

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Any reasonable doubts about the

facts, or any justifiable inferences derived therefrom, are resolved in favor of the non-moving



                                                  5
           Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 6 of 10




party. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993); Allen v. Bd. of Pub.

Educ. for Bibb Cty., 495 F.3d 1306, 1314 (11th Cir. 2007). A dispute exists when “the evidence is

such that a reasonable jury could return a verdict for the non[-]moving party.” Anderson, 477 U.S.

at 248.

          “[A]t the summary judgment stage the judge’s function is not himself to weigh the

evidence and determine the truth of the matter but to determine whether there is a genuine issue

for trial.” Anderson, 477 U.S. at 249. Thus, a court’s inquiry in a Rule 56 motion is “whether the

evidence presents a sufficient disagreement to require submission to the jury or whether it is so

one-sided that one party must prevail as a matter of law.” Id. at 251-52; see also LaRoche v.

Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is clear . . . that suspicion,

perception, opinion, and belief cannot be used to defeat a motion for summary judgment.”).

III.      Applicable Legal Standards

          The FLSA requires covered employers to pay non-exempt employees the minimum wage,

29 U.S.C. § 206(a), and overtime pay for hours worked in excess of forty per workweek, id. §

207(a)(1). Plaintiffs have not argued that Defendants failed to pay them the minimum wage. (Doc.

# 85).

          Under § 207 of the FLSA, “an employer may not employ his employee for a workweek

longer than forty hours unless his employee receives overtime compensation at a rate not less than

one and a half times his regular rate.” Allen v. Bd. of Pub. Educ. for Bibb Cnty., 495 F.3d 1306,

1314 (11th Cir. 2007) (citing 29 U.S.C. § 207(a)(1)). “A person is employed if he or she is suffered

or permitted to work.” Id. (citing 29 U.S.C. § 203(g)). “It is not relevant that the employer did not

ask the employee to do the work. The reason that the employee performed the work is also not




                                                 6
          Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 7 of 10




relevant. If the employer knows or has reason to believe that the employee continues to work, the

additional hours must be counted.” Id. (internal quotation marks and citation omitted).

         In this case, Plaintiffs, who obviously have the burden of proof on their claims, have moved

for summary judgment. To prevail on their Motion, Plaintiffs must also show that there is no

dispute of fact about whether the work for which they claim that they are due overtime

compensation is compensable under the FLSA. See Bonilla v. Baker Concrete Const., Inc., 487

F.3d 1340, 1344 (11th Cir.2007); Brantley v. Ferrell Elec., Inc., 112 F. Supp. 3d 1348, 1369 (S.D.

Ga. 2015); Knight v. Allstar Bldg. Materials, Inc., 2009 WL 3837870, at *5 (M.D. Fla. Nov. 17,

2009).

         The Portal–to–Portal Act, 29 U.S.C. § 254(a), exempts certain activities from

compensation under the FLSA. An employer is not required to pay an employee for:

                (1) walking, riding, or traveling to and from the actual place of performance
                of the principal activity or activities which such employee is employed to
                perform, and

                (2) activities which are preliminary to or postliminary to said principal
                activity or activities,

         which occur either prior to the time on any particular workday at which such
         employee commences, or subsequent to the time on any particular workday at
         which he ceases, such principal activity or activities. For purposes of this
         subsection, the use of an employer’s vehicle for travel by an employee and activities
         performed by an employee which are incidental to the use of such vehicle for
         commuting shall not be considered part of the employee’s principal activities if the
         use of such vehicle for travel is within the normal commuting area for the
         employer’s business or establishment and the use of the employer’s vehicle is
         subject to an agreement on the part of the employer and the employee or
         representative of such employee.

29 U.S.C. § 254(a). That is, Plaintiffs must establish that there is no dispute of fact that the time

spent engaged in each of the activities for which they seek compensation were not merely

preliminary and postliminary activities, but rather were “principal activities,” which are those tasks



                                                  7
         Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 8 of 10




that are “integral and indispensable” to their duties as plumbers. See Steiner v. Mitchell, 350 U.S.

247, 252–53, (1956); Bonilla, 487 F.3d at 1344.

        The Supreme Court addressed the meaning of “integral and indispensable” in Integrity

Staffing Sols., Inc. v. Busk, 574 U.S. 27, 37 (2014). An activity is only “integral and indispensable”

to the performance of an employee’s principal activities if “it is an intrinsic element of those

activities and one with which the employee cannot dispense if he is to perform his principal

activities.” Id. In other words, “an activity is ‘indispensable’ to another, principal activity only

when an employee could not dispense with it without impairing his ability to perform the principal

activity safely and effectively.” Id. at 520 (Sotomayor & Kagan, JJ., concurring). Whether a

particular activity is “integral and indispensable” under the FLSA is a question of law. Anderson

v. Perdue Farms, Inc., 604 F.Supp.2d 1339, 1349 (M.D. Ala. 2009) (citing Birdwell v. City of

Gadsden, 970 F.2d 802, 807 (11th Cir.1992)). The nature of the employees’ duties, however, is a

question of fact. Birdwell, 970 F.2d at 808 (“Certain sets of facts, if found by a fact finder, will

give rise to liability under the FLSA while other sets of facts will not. It is for the court to determine

if a set of facts gives rise to liability; it is for the jury to determine if those facts exist.”)

IV.     Analysis

        Plaintiffs contend that they were “all required” to report to APC’s shop at the beginning of

the day and that they were denied appropriate overtime compensation because they were not paid

for their travel time from the shop to commercial jobsites. (Doc. # 85 at 20). Plaintiffs assert that

their evidence on this point is undisputed. Vacarella has presented counter-evidence on this point,

but Plaintiffs dismiss his declaration testimony as “self-serving.” (Doc. # 91 at 7). Regardless of

whether the testimony is self-serving (after all, most evidence presented by a party is), it is

nonetheless competent Rule 56 evidence, and it is sufficient to create a genuine issue of material



                                                      8
         Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 9 of 10




fact that must be resolved by a jury. Credibility determinations are not for the court to make. See

Furcron v. Mail Centers Plus, LLC, 843 F.3d 1295, 1306 (11th Cir. 2016) (it is “impermissible”

for a district court to make “weight and credibility” determinations).

       Furthermore (and in any event), whether the Plaintiffs were “required” to come to the shop

in the morning is not dispositive. The Supreme Court’s decision in Integrity Staffing Solutions

“confirms that merely because an employer ‘required’ an employment activity is insufficient” to

render it compensable. Shearer v. Edger Assocs. Inc., 2015 WL 9274928, at *4 (M.D. Fla. Dec.

18, 2015). The contention that Plaintiffs were required to come to the shop is disputed because

there is evidence that approximately half of the plumbers and assistants did not do so. The question

before the court is whether undisputed facts establish that Plaintiffs’ time spent at the shop and

traveling to the commercial jobsites was compensable. The Rule 56 evidence is not undisputed on

this question.

       “The plain language of § 254(a)(1) indicates that commute time is generally not

compensable.” Llorca v. Sheriff, Collier Cnty., Fla., 893 F.3d 1319, 1326 (11th Cir. 2018). To be

compensable, the activities at issue must be activities that are an “‘integral and indispensable part

of the principal activities’” that the employee is employed to perform. IBP, Inc. v. Alvarez, 546

U.S. 21, 29-30 (2005). And, the determination of whether an activity is “integral and

indispensable” is “fact-intensive” and is generally “not amenable to bright-line rules.” Llorca, 893

F.3d at 1324.

       In Burton v. Hillsborough County, 181 Fed. Appx. 829, 833-37 (11th Cir. 2006), the

Eleventh Circuit held that the plaintiffs’ time spent driving county-owned vehicles from a county-

owned parking site to their first work-site of the day was compensable. Significantly, however, in

Burton the parties did not dispute that the defendant-employer had a policy that required its



                                                 9
        Case 2:19-cv-02033-RDP Document 92 Filed 04/22/21 Page 10 of 10




employees to return to the office site prior to returning home. Id. Here, there is a factual dispute

about whether Plaintiffs were required to meet at and return to the shop. There is Rule 56 evidence

that approximately half of the company’s plumbers and assistants did not do so but rather traveled

directly from their homes to the jobsites. The fact that half of the similarly situated employees did

not meet at and return to the shop indicates that doing so was not an “‘integral and indispensable

part of the principal activities’” that the plumbers and assistants were employed to perform.

       Plaintiffs would only be entitled to summary judgment here if the undisputed evidence

establishes that their travel was “integral and indispensable” to the jobs they were hired to perform.

Here, the facts are sufficiently disputed and the court cannot make that determination as a matter

of law. Genuine issues of fact exist regarding whether meeting at and returning to the shop was

“integral and indispensable” to Plaintiffs’ principal work activity such that the court cannot

conclude, as a matter of law, that the disputed time is compensable. See Centeno v. I & C

Earthmovers Corp., 970 F. Supp. 2d 1280, 1290 (S.D. Fla. 2013) (conflicting deposition and

affidavit testimony rendered the issue of the compensability of travel time “an issue for the jury to

decide”). A jury must resolve those factual issues.

V.     Conclusion

       For the reasons explained above, Plaintiffs’ Motion for Summary Judgement (Doc. # 74)

is DENIED.

       DONE and ORDERED this April 22, 2021.



                                               _________________________________
                                               R. DAVID PROCTOR
                                               UNITED STATES DISTRICT JUDGE




                                                 10
